DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	

Response to Amendment

Clams 1-2 are currently amended.
Claims 3-4 are cancelled.
Claim 5 is original.
Claims 6-14 are withdrawn.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitation(s) is/are:
Regarding claim 1, the focus control unit of line 9 is interpreted as invoking 35 U.S.C. 112(f) in accordance with the specification in [0020] as a movable lens, encoder and actuator arrangement.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 2017/0072633) and further in view of Kramer (WO 2017/137022).

	Regarding claim 1, Hsu discloses: a method (see title, abs) for producing a three-dimensional object (see 3D printed object of [0017]) comprising:
	Controlling (see controllable of [0020]) an irradiator (see laser illumination of [0027]) to generate a laser beam having a desired power (see power control of [0024]), adjusting (see [0027] – the mirrors adjust the beam diameter necessarily), and forming a solidified layer by scanning (see laser intensity adjustment of [0027]) the laser beam to a predetermined irradiation region of a material layer at a desired scanning speed (most any speed can be considered the desired scanning speed – including the fixed scanning speed, whatever it is, of Hsu);
	Wherein the irradiator includes:
		A light source (lasers are light sources as understood by one of ordinary skill in the art) configured to generate the laser beam having the desired laser power;
		A focus control unit (see focusing lens 226 – the focusing lens is necessarily movable had has a motor/servo and encoder) configured to adjust the laser beam to a desired beam diameter by moving a movable lens and
		A scanner (see at least one guide mirror of [0017]) configured to scan the laser beam at the desired scanning speed by rotating an x-axis galvanometer and y-axis galvanometer (see translation / rotation in x, y, and z directions of [0017]).
 	Hsu does not disclose that the controller calculates an actual value of the laser power, scanning speed, beam diameter and including thresholds for those three quantities in determination that the solidified layer is poor.
	In the same field of endeavor of additive manufacturing control processes as Hsu and Applicant’s claims (see title, abs), Kramer discloses: a controller that calculates the beam speed, diameter and power (see translated detailed description regarding the measurement device) during the additive manufacturing process to determine the quality of the manufactured part.
	To combine the controller functions of Kramer with the controller of Hsu had the benefit that it allowed for the beam properties to be determined in a position-related fashion (see advantages section), which was desirable in Hsu.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the controller functions of Kramer with the additive manufacturing method of Hsu to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the beam properties to be determined in a position-related fashion, which was desirable in Hsu.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 2017/0072633) and further in view of Kramer (WO 2017/137022), and Burris (US 2014/0265049).

	Regarding claim 2, the method of Hsu / Kramer discloses: calculating the energy density, laser power, scanning speed and beam diameter of the beam in-process.
	That the determination that the fabricated object / layer is poor is a contingent limitation (see MPEP 2111.04 regarding the non-requirement of contingent limitations in the associated method steps – if the solidified layer is not poor, it need not be calculated that the solidified layer is poor).
	The combination Hsu / Kramer does not disclose: wherein the calculated beam characteristics correspond to poor object characteristics.
	In the same field of endeavor of additive manufacturing methods (see title, abs) as Hsu and Applicant’s claims, Burris (US 2014/0265049) discloses: calculating (see control of [0015]) the energy density (Id.) of the laser beam when forming the solidified layer from the laser power, scanning speed, beam diameter.  Regarding the laser power see [0015]; the scanning speed see [0014]; the spot size / beam diameter of [0106].
	To add the calculation of each of these parameters corresponding to part quality as in Burris to the additive manufacturing method of Hsu had the benefit that it allowed for the dynamic feedback (see [0106], closed-loop feedback of [0046]) of the method, which was desirable in Hsu.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the quality determination of Burris to the additive manufacturing method of Hsu to arrive at the claimed invention before the effective filing date because doing so allowed for feedback control, which was desirable in Hsu.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 2017/0072633) and further in view of Kramer (WO 2017/137022), and Buller (US 2017/0239719).
	
	Regarding claim 5, the combination Hsu / Kramer does not disclose recognizing that the molding is suspended when the solidified layer is determined to be poor.
	In the same field of endeavor of additive manufacturing (see title, abs) as Hsu and Applicant’s claims, Buller discloses: wherein the power to the laser beam is stopped when a measured / calculated threshold is exceeded ([0178]).
	To stop the laser power when the layer quality is poor or when a temperature of the melt pool exceeds a values as determined by the energy density / temperature as in Burris in the additive manufacturing method of Hsu had the benefit that at it allowed for the increased / improved accuracy of the three-dimensional printing (abs), which was desirable in Hsu.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the deactivation of the laser beam when a measured / calculated threshold is exceeded as in Buller in the additive manufacturing method of Hsu to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the increased / improved accuracy of the three-dimensional printing, which was desirable in Hsu.

Response to Arguments

Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743